                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

BRITTANY ALLISON,

               Plaintiff,
v.                                                        Case No. 1:18-cv-00401-KG-SCY

CITY OF FARMINGTON,
FARMINGTON POLICE DEPARTMENT,
STEVEN HEBBE, in his individual capacity, AND
BRIAN JOHNSTON, in his individual capacity,

               Defendants.

                                           ORDER

       THIS MATTER having come before the Court on Plaintiff’s Unopposed Motion for

Extension of Time to Respond to Defendants’ Three Motions for Summary Judgment and the

Court having reviewed the pleading and being otherwise fully apprized in the premises;

       FINDS that the motion is well-taken and should be granted;

       IT IS, THEREFORE, ORDER, ADJUDGED, AND DECREED that Plaintiff’s

Unopposed Motion for Extension of Time to Respond to Defendants’ Three Motions for

Summary Judgment be, and the same hereby is, granted. Plaintiff has until April 15, 2019,

inclusive, to file her Response.



                                                   ____________________________________
                                                   UNITED STATES DISTRICT JUDGE


SUBMITTED BY:                                      APPROVED BY:

/s/Michael E. Mozes                                Approved via e-mail, 3-6-2019
Michael E. Mozes                                   Brian K. Nichols
Attorney for Plaintiff                             Attorney for Defendants
